Order entered September 18, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00278-CV

                       MOHAMED MOHAMED, INDIVIDUALLY
                     AND ON BEHALF OF A.M., A MINOR, Appellant

                                                V.

        THE BLAZE, INC., GLENN BECK, CENTER FOR SECURITY POLICY,
        JIM HANSON, FOX TELEVISION STATIONS LLC, BEN FERGUSON,
               BEN SHAPIRO, AND BETH VAN DUYNE, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-12579

                                            ORDER
       Before the Court is the September 14, 2017 unopposed motion of appellees Center for

Security Policy and Jim Hanson for an extension of time to file a brief. We GRANT the motion.

Appellees shall file a brief by Monday, October 23, 2017. We caution appellees that further

requests for extension in this accelerated appeal will be disfavored.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE